Citation Nr: 0304084	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral vision loss. 


REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1940 to 
December 1945.  This matter was initially before the Board of 
Veterans' Appeals (Board) from an October 1996 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which 
determined that no new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for loss of vision.  In a March 2000 decision, the 
Board determined that new and material evidence had been 
presented, reopened the claim, and remanded the issue for 
further development.  Additional development has been 
accomplished and the case has been returned to the Board for 
a decision.    


FINDINGS OF FACT

1.  The veteran's right eye disability is not due to an 
injury sustained to the right eye in service in 1943.

2.  The veteran's left eye disability was not caused by a 
service-related right eye disorder.


CONCLUSION OF LAW

The criteria for service connection for bilateral vision loss 
have not been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA are defined.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that in an October 
2002 letter, as well as an October 2002 supplemental 
statement of the case, the RO notified the veteran of the new 
law and the duties imposed on VA under the new law.  The 
veteran was also advised of what evidence was needed to 
support his claim, and that VA would help him secure evidence 
in support of his claim if he identified such evidence.   
Additionally, he was provided with notice of, and he did 
report for, VA examination to help determine the etiology of 
his bilateral vision loss.  Further, the statement and 
supplemental statements of the case provided the veteran with 
notice of what the evidence of record, to include VA 
examination, as well as evidence submitted by the veteran 
himself, revealed.  Finally, these documents provided notice 
of why the evidence was insufficient to award the benefit 
sought on appeal, as well as notice that the veteran could 
still submit supporting evidence in order to help establish 
his claim.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi,16 Vet. App. 
183 (2002).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The pertinent evidence of record in this case include the 
veteran's service medical records, which indicate that at his 
July 1940 enlistment examination, his vision was 200/100 
bilaterally, corrected to 20/30.  In 1941 and 1942, he was 
treated on several occasions because of refractive error of 
vision and associated complaints.  He was found to have poor 
eyesight and severe, bilateral, compound myopic astigmatism, 
which existed prior to service.  It is noted that he was 
treated for burning eyes and headaches in March 1942.  
Service medical records dated in 1941 and 1942 also note that 
the veteran had had poor vision, headaches, and pain in his 
eyes since childhood, and that he had worn glasses since he 
was eight years old.     

In January 1944, during hospitalization for a condition not 
in issue, the veteran complained of throbbing pain in the 
right eye since the previous February, when he sustained a 
black eye.  He reported that he was not hospitalized.  The 
black eye was reportedly caused by a rifle butt hitting him 
in the eye.  Examination revealed that his vision was 20/200, 
corrected to 20/40 bilaterally.  An ophthalmologist commented 
that there was no evident reason for ocular pain.  Subsequent 
service medical records, to include his separation 
examination report, dated in December 1945, were negative for 
a right eye injury.  At separation, his uncorrected vision 
was 20/200 bilaterally, corrected to 20/40 on the right and 
20/50 on the left.    

The veteran claims that in 1943, he injured his right eye 
while stationed at Ft. Thomas, Kentucky.  He asserts that he 
was injured in the right eye when rifle recoil fractured his 
glasses, causing glass fragments to cut his right eye and 
bleed.  He stated that he was hospitalized for several days 
at Ft. Thomas.  In support of his contentions, he has 
submitted three buddy statements.  The statements confirm the 
veteran's assertion of right eye injury around March 1943, 
while at the shooting range.  The statements indicate that 
the veteran's right eye was injured, that his glasses were 
broken, and that he was taken to the hospital.  

The veteran also asserts that his service records are not 
complete because there was a discrepancy in his serial 
number.  In addition, he alleges that his commanding officer 
was a poor record keeper and may have lost the medical 
records pertaining to his eye injury.  Furthermore, the 
veteran claims that his left eye was strained in order to 
compensate for the right eye disability and therefore, his 
left eye disorder is due to his right eye disorder.  

With regard to the veteran's assertion that there are 
additional service medical records from 1943, it is noted 
that in June 1952, the RO made a request for all available 
service medical records.  The RO specifically indicated that 
there was an allegation of an eye condition which was treated 
at Ft. Thomas, Kentucky, in March 1943.  The Army serial 
number recorded on this request was the same serial number 
noted on the veteran's DD Form 214.  In July 1952, all of the 
veteran's service medical records were submitted to the RO.  
It was noted that there were no additional medical records.  

In a May 1952 letter, Dr. Nairn, an ophthalmologist, reported 
that he had treated the veteran in October 1949.  At that 
time, he found that the veteran's uncorrected vision to be 
light projection only in the right eye, and 20/140 in the 
left.  With best correction, Dr. Nairn was able to give him 
light projection in the right eye and 20/40 in the left.  It 
was noted that examination showed the retina to be torn, and 
that there was a large area of degeneration located centrally 
over the macula of the right eye.  Dr. Nairn stated that it 
would only seem fair that the veteran's vision be checked to 
determine what acuity he had at the time he entered service, 
because the veteran gave a definite history of injury to the 
right eye, when he was struck by the rifle on its recoil.  
The veteran reportedly indicated that there was no bleeding 
at the time of the injury, but that the eye was quite sore.  
He also reported that three days elapsed before he obtained 
any medical attention.  

Dr. Nairn stated that his findings today (in May 1952) were 
essentially the same as when the veteran was seen three years 
ago.  Dr. Nairn also stated that the pathology of the 
veteran's macular degeneration could be due to a countercoup 
blow on the right eyeball, and likewise, it could be a 
typical macular degeneration.  "To be fair to this 
veteran[,] he should be given the opportunity to prove 
whether or not there was any pathology of the eye prior to 
his alleged injury while in the service."  

In a March 1965 letter, Dr. Murphy indicated that the veteran 
had sustained a cystic degeneration of the macula, with 
secondary retinal hemorrhage of the left eye; the date of 
onset was in February 1965.  The vision in the left eye was 
permanently reduced to 20/100, with an absolute central 
scotoma.  The visual acuity in the right eye was finger 
counting at three feet.  There was no mention of a retinal 
tear in either eye.  

April 1965 and July 1966 VA examination reports also did not 
make mention of a retinal tear.

In September 1969, an independent medical examination (IME) 
was conducted.  After review of the veteran's entire file, 
the examiner diagnosed the veteran with:  1) compound myopic 
astigmatism; 2) myopic degeneration of the maculae and 
choroids of both eyes; and 3) legal blindness secondary to 
diagnosis number two.  After a thorough explanation of the 
veteran's condition, the examiner indicated that the 
condition in each eye was the same, although they varied in 
time of onset.  The examiner also stated that if the right 
eye disorder were due to trauma to the macula or choroids, it 
would have been immediately apparent.  In making this 
determination, the examiner accepted the veteran's assertion 
as to the injury to the right eye; he indicated that the 
veteran's allegation of the injury was indirectly confirmed 
by the January 1944 treatment report, which made reference to 
an injury the previous year.  

The IME examiner also noted that Dr. Nairn mentioned a tear 
in the retina, which was never mentioned in subsequent 
examination reports.  Likewise, there was no mention of a 
retinal detachment that might have been due to a tear.  The 
examiner stated that it was his opinion that Dr. Nairn's 
observation was incorrect and may have been assumed, or, the 
degenerative changes may have assumed the appearance of a 
tear.  The examiner then concluded that there was no other 
likely etiology of the condition described in each eye other 
than myopic degeneration of the macula.  The examiner also 
found that the veteran's left eye disorder was not 
sympathetic ophthalmia; that is, the left eye disorder was 
not caused by the right eye disorder.   The examiner stated 
that the condition in the veteran's left eye in no way 
resembled the findings in sympathetic ophthalmia, which was a 
smoldering inflammation involving all of the uveal tract 
including the iris, ciliary body, and choroids.        

A November 1966 treatment report from Dr. Wolff, which was 
submitted after the above-mentioned IME examination was 
conducted, indicates that the veteran reported that his 
vision was good until 1943, when the recoil of a gun broke 
his glasses.  He was hospitalized for two days, during which 
time small pieces of glass were picked out of the cul-de-sac.  
Dr. Wolff diagnosed the veteran with bilateral chorioretinal 
scars with peripheral discrete chorioretinal lesions.  This 
would qualify as an ocular histoplasmosis by current 
standards, although other diagnoses may be considered as 
well.  It could, of course, be a simple hemorrhagic macular 
degeneration bilaterally, occurring first in the right eye, 
and later in the left.

A February 1999 letter from Dr. Jessup indicates that he saw 
the veteran in January 1999.  Dr. Jessup noted that the 
veteran reported an injury to the right eye in 1943, 
involving rifle recoil which shattered a spectacle lens and 
caused lacerations to the eye and adnexa.  Ophthalmoscopy 
showed obliterated posterior poles of both eyes, parapaillary 
atrophy OU, and scattered punched out retinal lesions 
peripherally OU.  Dr. Jessup stated that the veteran was 
functionally blind, the right eye as a result of the injury 
the veteran suffered, with both eyes now affected by 
cataracts and age-related macular degeneration.  In addition, 
Dr. Jessup wrote a letter to a congressman, advising that the 
veteran was blind, in part due to an injury received in 
service in 1943, and asked the congressman assist the veteran 
with his claim.

Report of a May 2001 VA examination indicates that the 
veteran gave a history of a right eye injury during service 
from a recoiling rifle.  During this accident, his eyeglasses 
shattered, and he had a black eye.  He stated that he was 
neither hospitalized nor underwent any surgery after the 
injury.  After examination, the veteran was diagnosed with 
advanced degeneration of the retina, including macula in both 
eyes, which adequately explained his present level of vision.  
The examiner also indicated that the veteran had myopic 
astigmatism, and preretinal hemorrhage in the left eye, which 
appeared to be of recent origin.  

The examiner commented that he had reviewed the medical 
record.  The examiner noted Dr. Nairn's mention of a retinal 
tear, but found that it was doubtful that the veteran ever 
had any significant retinal tear.  The examiner also stated 
that the extensive degenerative changes in the eyes were 
highly unlikely to be the result of the trauma described by 
the veteran.  In addition, the pathology of his left eye was 
highly unlikely to have been caused by the pathology in his 
right eye.  

In a May 2002 letter, Dr. Ridley, a private physician, states 
that the veteran was examined in April 2002, at which time he 
reported having had a contusion to the right eye in March 
1943, when a rifle coil shattered his glasses.  He was 
reportedly taken to the hospital; however, Dr. Ridley was not 
aware of the result of the examination or any of the 
immediate follow-up visits.  The veteran also reported that 
by 1947, his visual acuity in the right eye was definitely 
reduced.  In addition, the veteran reported that his visual 
acuity in the left eye began to fail in 1966.  The examiner 
concluded that the veteran's reduced visual acuity in the 
right eye was due to an original service related injury, now 
over-layed by a retinal degeneration.  The reduced visual 
acuity in the left eye was due to retinal degeneration.  

The Board has considered the evidence of record and finds 
that entitlement to service connection for bilateral vision 
loss cannot be granted.  The Board notes that the evidence is 
conflicting as to whether or not the veteran was hospitalized 
or treated after the injury he received in 1943.  It is 
specifically noted that while receiving treatment in service 
in 1944, the veteran himself specifically stated that he was 
not hospitalized after the injury in 1944.  Subsequent 
records at times state that the veteran was hospitalized and 
did have bleeding of the eye, and other records, to include 
statements from the veteran himself, deny having been 
hospitalized or having bleeding of the eye.  Regardless, the 
Board concedes that an injury did indeed occur in 1943.  

Even so, the evidence of record does not support his claim 
that any such injury resulted in his bilateral eye 
disability.  It is initially noted that the veteran had had 
poor vision prior to entry into service.  In addition, it is 
specifically noted that the physicians who have provided an 
opinion stating that the veteran's disability is due to 
service injury have not had the benefit of a review of the 
evidence of record.  On the other hand, all medical opinions 
of record stating that the veteran's disability is not 
related to the service injury which has been described by the 
veteran have had the benefit of reviewing the entire evidence 
of record.  Further, these opinions have accepted the 
veteran's statement as to the injury, and the mode of injury.  
The only point of contention at this point is that the 
veteran has at times stated that he was hospitalized after 
the injury, and that at times, to include during a May 2001 
examination, he reported that he was not hospitalized after 
the injury.  In this regard, the Board notes that the RO 
obtained all available service medical records in 1952, as 
reported above.  Thus, if the veteran was indeed 
hospitalized, such records are not available.  This matter, 
however, is irrelevant as the opinions on which the Board 
relies in finding that the vision loss is not due to the in-
service injury has taken into consideration the occurrence of 
the injury.  Since the opinions which have found that the 
veteran's bilateral vision loss is not due to the described 
in-service injury have had the benefit of reviewing all 
evidence of record, the Board finds those opinions more 
persuasive.  As such, the Board concludes that the claim must 
be denied.  

In reaching the decision to deny the veteran's claim, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for bilateral vision loss is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

